Case 1:21-cv-00457-CFC Document 1-8 Filed 03/29/21 Page 1 of 4 PageID #: 196




                                     
 
 
 


             
                         ([KLELW
                                                              
 
 
 
                   
Case 1:21-cv-00457-CFC Document 1-8 Filed 03/29/21 Page 2 of 4 PageID #: 197
Case 1:21-cv-00457-CFC Document 1-8 Filed 03/29/21 Page 3 of 4 PageID #: 198
Case 1:21-cv-00457-CFC Document 1-8 Filed 03/29/21 Page 4 of 4 PageID #: 199
